DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of group I (polynucleotides) and a nucleic acid encoding SEQ ID 50 in the reply filed on 26 Jan, 2022 is acknowledged.  The traversal is on the ground(s) that the material was previously searched in the parent application.  This is not found persuasive because it is a different grouping, and has not been completely searched.
Applicant’s argument assumes that the only search burden is the sequence.  Unfortunately, that is not the case.  A determination of patentability involves laws other than 35 USC 102 and 103.
The requirement is still deemed proper and is therefore made FINAL.

Claims Status
Claims 16-29 are pending.
Claims 21 and 26-29 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 26 Jan, 2022.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for encoding the required post translational modifications.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

The MPEP states “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue.’  These factors include, but are not limited to:  1) the breadth of the claims; 2) the nature of the invention; 3) the state of the prior art; 4) the level of one of ordinary skill; 5) the level of predictability in the art; 6) the amount of direction provided by the inventor; 7) the existence of working examples; and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure” (MPEP 2164.01(a).

1 and 2) the breadth of the claims and the nature of the invention:  Applicants are claiming a polynucleotide that encodes a polypeptide that binds FoxP3, where the description of the polypeptide is either cyclic (N-terminus to C-terminus cyclization, possibly with a linker) or is aclyated at the N-terminus.
3) the state of the prior art:  Alberts et al (Molecular Biology of the Cell (2002) ISBN 0-8153-3218-1) teaches the process by which DNA is converted into a protein.  mRNA encodes a polypeptide sequence (1st page, st page, 5th paragraph).  In the ribosome, amino acids are added one by one starting with the N-terminus and building at the C-terminus (6th page, 2nd paragraph).  This reference teaches that the nucleotide sequence gives only the linear amino acid sequence; it does not directly encode cyclization or acylation.
Cao et al (Bioinformation (2011) 6(5) p204-206) discuss how one acylation reaction, myristoylation, is conducted (title).  An enzyme, N-myristoyl transferase, adds the acyl group to the N-terminus of a polypeptide after it is synthesized (p204, 1st column, 1st paragraph).  Which polypeptides are modified is determined by their sequence; for this modification, the N-terminus must be either a Gly or a Glu residue, with some other sequence requirements (p204, 2nd column, 2nd paragraph) which are not met by any of the allowed sequences of the instant claims.
Scott et al (Chem. Biol. (2001) 6 p801-815) describe a method of encoding a backbone cyclic peptide library (title).  The driving force is cyclization of asparagine to form a lactone (or thiolactone) which rearranges to a cyclic peptide (fig 2, p803, bottom of page).  Note that the requirement for a lactone or thiolactone restricts the process to peptides with a Cys, Thr, Ser, or a small number of non-natural amino acids with an –SH or –OH on the side chain in a specific location.  However, this method cannot be used with applicant’s invention, because the method will not make a polypeptide as long as the one encoded by applicant’s claimed sequence (abstract).  
4) the level of one of ordinary skill:  The level of skill in the art is high
5) the level of predictability in the art:  The conversion of DNA to peptides by a ribosome has been established for some time, and is remarkably consistent throughout all forms of life.  Post translational modification is more varied.
6 and 7) the amount of direction provided by the inventor and the existence of working examples:  Applicants discuss making the polypeptides using recombinant DNA technology on a very general level (p83, 4th paragraph-p84, 4th paragraph), essentially discussing standard recombinant production.  Actual examples use chemical synthesis (p89, 1st paragraph, for example).  While an example of recombinant production is given, it is not for the peptides encoded by the claimed polynucleotides, but rather for the polypeptide the peptides bind to (p97, 1st paragraph).
8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure:  Applicants have claimed a genus of polynucleotides encoding polypeptides with modifications beyond 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, and claims dependent on it, are drawn to a polynucleotide encoding a polypeptide of formula (I); 
    PNG
    media_image1.png
    234
    504
    media_image1.png
    Greyscale
.  Note that this figure defining the polypeptide has a connection between the groups R1 and R2.  However, claim 16 also defines R1 and R2 in a way that they are not connected: 
    PNG
    media_image2.png
    169
    478
    media_image2.png
    Greyscale
.  This contradiction renders the claim is indefinite.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.